10/13/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0366


                                     DA 21-0366
                                  _________________



 IN THE MATTER OF:

 M.D.,                                                            ORDER

              A Youth in Need of Care.


                                  _________________

       Upon consideration of Appellant’s motion for extension of time and good cause
appearing,
       Appellant is granted an extension of time until November 18, 2021, within which to
file the opening brief.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                               October 13 2021